Electronically Filed
                                                     Supreme Court
                                                     SCPW-11-0000109
                                                     10-MAR-2011
                                                     12:38 PM



                         NO. SCPW-11-0000109


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I




                 MICHAEL C. TIERNEY, Petitioner,


                                 vs.


                      WALTER RODBY, Respondent.




                         ORIGINAL PROCEEDING

                     (Nos. 29993 and SCWC-29993)



                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Michael C. Tierney’s


petition for a writ of mandamus and the papers in support, it


appears that mandamus does not lie against petitioner’s court-


appointed counsel.   See HRS § 602-5(3) (2010) (“The supreme court


shall have jurisdiction and power . . . [t]o exercise original


jurisdiction in all questions arising under writs directed to


courts of inferior jurisdiction and returnable before the supreme


court, or if the supreme court consents to receive the case


arising under writs of mandamus directed to public officers to


compel them to fulfill the duties of their offices[.]” 


Therefore,

          IT IS HEREBY ORDERED that the petition for a writ of


mandamus is dismissed.

          DATED:   Honolulu, Hawai'i, March 10, 2011.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ James E. Duffy, Jr.

                               /s/ Sabrina S. McKenna




                                 2